I must register a firm dissent. In my view the judgment below granting a summary judgment for appellees is correct. I cannot conceive of the instant accident and ensuing injuries and death as being "substantially certain" to result from the non-functioning of the back-up signal and the failure to have a spotter. There is no genuine issue of material fact in this matter and in so holding the trial court was clearly correct. Granting the summary judgment meets the tests of Jones v. VIP Development Co. (1984),15 Ohio St.3d 90. I would affirm.